Citation Nr: 1820903	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-27 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.Z., Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1956 to April 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO in Milwaukee, Wisconsin retains jurisdiction of this appeal.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.

In August 2017, the Board remanded the appeal for further development.  Such remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, the Veteran was provided with all appropriate laws and regulations in prior Statements of the Case and Supplemental Statements of the Case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation while participating in Operation PLUMBBOB.

2.  Prostate cancer was not shown in service or for many years thereafter, and is unrelated to active duty service or to exposure to ionizing radiation.




CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, and is not related to service or to ionizing radiation exposure.  38 U.S.C. §§ 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.311 (2018).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

In some cases, a relationship between the claimed disability and the disease or injury incurred or aggravated during service may be established through a demonstration of continuity of symptomatology for certain specific chronic disabilities.  38 C.F.R. § 3.303(b) (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, prostate cancer is not one a disease listed as chronic for VA purposes.  38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability.  38 C.F.R. § 3.303(a) (2017).  

The Veteran has been diagnosed with prostate cancer, and it is his assertion that such is due to his participation in Operation PLUMBBOB, during which he was exposed to ionizing radiation.

Establishing service connection for a disability on the basis of exposure to ionizing radiation during service can be shown in two different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer.

Under that section, a radiation-exposed veteran is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at other certain specified sites.  38 C.F.R. § 3.309(d)(3) (2017).  In applying that statutory presumption, there is no requirement for documenting the level of radiation exposure.

If the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) (2017) are not met, service connection may also be established if the evidence shows the existence of any other radiogenic diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) (2017) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4) (2017).

When it has been determined that: (1) a Veteran has been exposed to ionizing radiation; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c) (2017).

When a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1) (2017).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1) (2017).

As to whether service connection may be warranted on a presumptive basis, the Defense Threat Reduction Agency (DTRA) submitted a letter in August 2013, acknowledging that the Veteran participated in Operation PLUMBBOB in 1957.  Thus, he is a radiation-exposed veteran for purposes of service connection under 38 C.F.R. § 3.309(d) (2017).  However, service connection is nonetheless not warranted on a presumptive basis, as prostate cancer is not one of the disabilities specifically listed as a disease that is specific to radiation-exposed veterans in 38 C.F.R. § 3.309(d)(2) (2017).

While cancer of the urinary tract is one of the disorders listed in 38 C.F.R. § 3.309(d)(2), the term urinary tract is explicitly confined to the kidneys, renal pelves, ureters, urinary bladder, and urethra.  Therefore, while the Board acknowledges that the Veteran is a radiation-exposed veteran for purposes of 38 C.F.R. § 3.309(d), prostate cancer is not a disability that is listed as a disease that is specific to radiation-exposed veterans, and service connection on a presumptive basis is not warranted under 38 C.F.R. § 3.309(d)(2) (2017).

Service connection on a presumptive basis having not been established, the Board next must consider whether service connection is warranted as a radiogenic disease under 38 C.F.R. § 3.311 (2017).  It is noted at the outset that prostate cancer is considered a radiogenic disease for purposes of this section.  Furthermore, 38 C.F.R. § 3.311(b)(2)(xxiv) (2017) establishes that any form of cancer will be a radiogenic disease.

Thus, the salient question is whether it is "at least as likely as not" that the Veteran's prostate cancer is attributable to ionizing radiation exposure during service.  

Based on the nature, circumstances, and extent of the Veteran's ionizing radiation exposure, and upon the medical evidence of record, the Board concludes that prostate cancer is less likely than not related to ionizing radiation exposure.  

The VA Under Secretary for Benefits has coordinated with VA's Chief Public Health and Environmental Hazards Officer to develop a specialized methodology in order to expedite the processing of prostate disorder claims without the need for individual review.  This process is based on the presumption that a veteran received the worst-case dose, as determined by the DTRA, and based on this presumed exposure, VA may apply research provided by the Under Secretary for Benefits in order to determine whether a relationship between prostate cancer and ionizing radiation exposure may be excluded.  Thus, only in cases where a relationship cannot be excluded is there a need to forward a veteran's specific information to the Under Secretary for Benefits for opinion.

According to research performed by the Under Secretary for Benefits and VA's Chief Public Health and Environmental Hazards Officer, an individual must be exposed to an adjusted dose of 40 rem in order for it to be "at least as likely as not" that prostate cancer is attributable to ionizing radiation exposure.  

In this case, the DTRA determined in August 2013, the maximum amount of radiation the Veteran would have received as part of Operation PLUMBBOB was an external gamma dose of 16 rem, external neutron dose of 0.5 rem, internal committed dose to the prostate due to alpha particle radiation of 0 rem and internal committed dose due to beta and gamma radiation of 1 rem.  It was stated that:

These maximum doses were much higher than doses that were estimated in previous radiation does assessments, thus providing maximum benefit of the doubt to the veteran and ensuring that the reported doses are not less than actual doses.  The reported doses are based on worst-case parameters and assumptions, not all of which the veteran may have encountered.  These parameters and assumptions are intended to adequately encompass any activity performed by the veteran.

In a December 2017 memorandum from the Director, Post 9-11 Era Environmental Health Program (DEHP), written for the Under Secretary for Health, noted the Veteran's contentions that, after the bomb detonated, the trenches caved in and he was covered from head to toe with dust that he brushed off with a broom.  He further noted the Veteran's statement that he breathed in additional radiation after taking his mask off, and that his radiation detection badge was lost. 

The Director noted the aforementioned DTRA radiation estimates, and that the adjusted prostate dose for Nevada Test Site participants was 19 rem total.  He then reported that, based on data from the Interactive Radio Epidemiological Program (IREP), and using the Veteran's worse- case prostate does of 19 rem, there was a 99th percentile value for the probability of causation of 32.14% for prostate cancer.  Based on the noted facts, the Director concluded that it was not likely that the Veteran's prostate cancer was caused by exposure to ionizing radiation while in service.

Therefore, because the Veteran's prostate cancer is not a disability that may be presumed related to his participation in Operation PLUMBBOB in 1957, service connection is not warranted under 38 C.F.R. § 3.309(d).  Moreover, although prostate cancer is a radiogenic disease, service connection is also not warranted under 38 C.F.R. § 3.311, as the information provided by the Under Secretary for Benefits establishes that it is not "at least as likely as not" that the Veteran's prostate cancer is attributable to even the worst-case scenario of exposure.  

In December 2017, the Director for Compensation Services, on behalf of the Under Secretary for Benefits, issued an opinion based on the opinion obtained from the Under Secretary for Health.  Considering the same facts, the Director for Compensation Services concluded that "there is no reasonable possibility that the Veteran's prostate cancer was the result of exposure to ionizing radiation during service."  Accordingly, the Board must also conclude that service connection is not warranted under 38 C.F.R. § 3.311.

Although it has been the Veteran's primary assertion that his prostate cancer is attributable to his ionizing radiation exposure, he is nevertheless not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, based on the evidence of record, the Board finds that service connection is not warranted on a direct basis.

First, service treatment records are silent for any complaints of or observed symptoms related to prostate cancer.   

The post-service evidence also does not show symptoms related to prostate cancer until he was diagnosed with prostate cancer in November 2006.  The Board emphasizes that this first indication of prostate cancer is approximately 47 years after he left active duty.  Even though service connection for a chronic disability may be shown simply based on continuity of symptoms, such a large gap in treatment also weighs against the Veteran's claim that his prostate cancer disorder is related to service.  The Board finds no continuity of symptomatology.

Next, service connection may also be granted when the evidence establishes a medical nexus to active service.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disability to active duty.  

Specifically, there is no probative medical evidence of record which links the Veteran's prostate cancer to service.  In this regard, the Board notes that Dr. S.M., the Veteran's primary care physician submitted a September 2012 statement, in which he opined that the Veteran's radiation exposure "may have played a role in his development of prostate cancer."  As the physician did not provide a rationale for his opinion, the Board cannot rely on such.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, the use of conditional words like "may" is too speculative.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" is too speculative to establish a plausible claim).  Thus, the private opinion cannot be considered as competent medical evidence of an etiological relationship between the Veteran's prostate cancer and his active military service.  

Additionally, the Board notes that the Veteran has submitted internet articles discussing cancer in Veterans and in-service radiation exposure.  However, the Board assigns little probative value to these articles because they constitute general research and are not specific to the Veteran's case.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).

The Board has also considered the statements made by the Veteran relating his prostate cancer to his ionizing radiation exposure.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to provide testimony regarding the etiology of prostate cancer.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Because prostate cancer is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's prostate cancer are found to lack competency.  Additionally, the Veteran has not alleged that he has had prostate cancer in service.  

In so finding, the Board notes the Veteran's contentions that he feels he had more radiation exposure due to the trench caving in and being covered with dust.  Here, the Board notes that his radiation exposure calculations were calculated using a "worst-case" dose.  The Board also notes the Veteran's understandable frustration and confusion over why this claim has not been granted while his skin cancer was previously service-connected due to radiation exposure.  However, the Board cannot render its own independent medical judgments and therefore, in the absence of an explicit indication in the contemporaneous evidence of service connection, it must rely on medical findings and opinions.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for prostate cancer.  Therefore, the appeal is denied.  38 U.S.C. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for prostate cancer is denied.


____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


